Citation Nr: 9923407	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-35 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of L5-S1 with wedging of L4, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1993, the RO granted service connection for 
hypertension.  The RO assigned a 10 percent rating, effective 
February 17, 1990.  The veteran did not appeal that decision.

The Board issued a decision in this case on September 18, 
1997.  The veteran appealed the denial of an increased rating 
for degenerative disc disease of L5-S1 with wedging of L4 to 
the U.S. Court of Appeals for Veterans Claims (Court).  
The veteran did not appeal the issues of service connection 
for a stomach disorder and chronic headaches.  See Ford v. 
Gober, 10 Vet. App. 531, 535 (1997).  

In [redacted] 
(Memorandum Decision), the Court vacated the Board's decision 
regarding the denial of an increased rating and remanded the 
matter to the Board for further adjudication consistent with 
its decision.  

In Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999) (per curiam), the Court held that, following the remand 
of a case from the Court, the Board's mailing to the 
appellant of notice regarding post-remand submission of 
evidence is the functional equivalent of the section 
20.1304(a) "mailing of notice to the [appellant] that an 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board", which regulatory notice routinely advises appellants 
of the section 20.1304(a) 90-day period for, inter alia, 
submitting additional evidence to the Board, after the 
expiration of which the appellant may no longer submit 
additional evidence as of right.  See 38 C.F.R. §§ 19.36, 
19.37 (1998).  The Court further held that in every case in 
which the Court remands to the Board a matter for adjudication 
or readjudication, an appellant is entitled, until 90 days 
have expired after the Board mails to the appellant a post-
remand notice to the following effect, to submit, under the 
parameters set forth in 38 C.F.R. §§ 19.37, 20.1304(a) (1998).  

Although the Board's April 29, 1999 letter provided the 
veteran only a 30-day period for submitting additional 
argument and evidence in support of his claim, such inadequate 
notice does not prejudice the veteran in this case.  In his 
brief before the Court, the veteran did not express 
disagreement with the 20 percent rating, insofar as, it 
compensates him for limitation of motion.  The veteran argues 
that the Board failed to assign a separate 10 percent rating 
for his service-connected wedging deformity at L4 under 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  [redacted].  The 
veteran argues that the evidence already of record 
establishes entitlement to a separate 10 percent rating under 
Diagnostic Code 5285.  In July 1999, the veteran's 
representative cited the prior brief as the additional 
argument being submitted in support of an increased rating.  
The representative made no specific contention that there was 
additional evidence that would demonstrate entitlement to an 
increased rating under Diagnostic Code 5285.  There is no 
indication that the veteran desired a personal hearing in 
order to provide additional argument in support of the claim.  
In addition, a period of 90 days from the Board's April 1999 
letter has elapsed and under these circumstances another Board 
notification letter would not affect the result in this case, 
but would cause unnecessary delay in rendering a decision for 
this veteran.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), in the first 
instance, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

A disability evaluation in excess of 20 percent was denied 
based on the totality of the evidence, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.  

Finally, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard, 
4 Vet. App. at 392-394.  


FINDING OF FACT

The persuasive evidence shows that the veteran's degenerative 
disc disease of L5-S1 with wedging of L4 is manifested by 
pain causing no more than moderate limitation of motion; the 
back disorder does not cause severe limitation of motion 
including that which is due to functional loss, or severe 
lumbosacral strain, and it does not cause intervertebral disc 
syndrome.  A preponderance of the evidence shows that the 
veteran does not have residuals resulting from a vertebral 
fracture and it does not establish entitlement to a separate 
rating due to demonstrable deformity of L4 due to wedging.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of L5-S1 with wedging of L4 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5285, 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for increased disability compensation is 
well grounded based on the service medical records and the 
veteran's statements regarding increased symptomatology.  38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The claims folder contains all available service 
medical records, VA medical reports, and clinical reports 
from a service medical facility.  The veteran also underwent 
a VA compensation examination and this report is of record.  
The veteran has not stated that there has been a material 
change in his service-connected disability since the VA 
compensation examination.  See 38 C.F.R. § 3.327(a) (1998).  
The Board finds that this medical evidence adequately 
portrays the disabling symptoms caused by the service-
connected disability at issue, including anatomical damage 
and functional loss due to any reduction in normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 
4.40.  The veteran has not identified additional relevant 
evidence in support of his claim that has not been obtained.  
The Board finds that all indicated development has been 
completed, and the VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran seeks an increased rating for his service-
connected degenerative disc disease of L5-S1 with wedging of 
L4.  The Schedule for Rating Disabilities provides that 
arthritis due to trauma will be rated on limitation of motion 
of the affected parts as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When limitation of motion 
is noncompensable a 10 percent rating is for application for 
each major joint such as the ankle, or group of minor joints 
such as the metatarsal joints.  Where there is no limitation 
of motion, a 10 percent rating is warranted for evidence 
showing involvement of two or more major joints, with an 
increase to 20 percent where the evidence includes occasional 
incapacitating exacerbations.  Id.

The Schedule provides for disability ratings from 10-to-40 
percent based on limitation of motion of the lumbar spine and 
noncompensable-to-10 percent based on limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5291, 
5292.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight bearing and non-weight bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Schedule also provides a 20 percent evaluation for 
intervertebral disc syndrome, which is moderately disabling 
and characterized by recurring attacks.  A 40 percent 
evaluation requires severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome characterized by persistent 
symptoms compatible with sciatic neuropathy, i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

The Schedule also provides a 20 percent evaluation for 
lumbosacral strain, which is characterized by muscle spasm on 
extreme forward bending and loss of unilateral motion of the 
spine in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain characterized by 
listing of the whole spine to the opposite spine, positive 
Goldthwait's sign, and marked limitation of forward bending 
in the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Schedule provides ratings for residuals of a vertebral 
fracture with spinal cord involvement.  Other cases are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285, Note.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The service medical records disclose the veteran sustained 
injury in a bicycle versus an automobile accident three weeks 
prior to treatment in May 1980.  Additional records indicate 
the accident occurred on April 29, 1980, and the 
veteran reported sustaining multiple hairline fractures.  The 
veteran complained of a three-day history of low back pain 
with lifting and standing.  There were no abnormal 
neurological findings.  Physical examination revealed muscle 
spasm and the assessment was muscle strain.  The service 
medical records show treatment for numerous medical 
complaints between 1980 and 1987 but they do not include 
residuals of the low back injury sustained in the 1980 
accident.  In February 1987, the veteran complained of low 
back pain that started with "bend and reach" exercises.  He 
denied injury and he denied paresthesia, hyperesthesia and 
radiating pain.  Physical examination of the spine was normal 
and there was normal range of motion.  The veteran performed 
the remaining physical testing without difficulty and the 
diagnosis was probable mechanical low back pain.  On service 
medical examination in June 1987, physical examination of the 
spine, musculoskeletal and neurologic systems were normal.  
In the report of medical history, the veteran specifically 
denied recurrent back pain.   In January 1988, the veteran 
complained of low back stiffness secondary to strenuous 
physical activity.  The veteran had stiffness and a guarded 
gait, but he denied numbness, tingling and paresthesia.  
The assessment was lumbosacral strain.  In September 1989, 
the veteran sought treatment for neck and upper back pain 
reportedly caused by a motor vehicle accident the night 
before.  Neurologic and motor strength examinations were 
normal.  

On a VA general medical examination in August 1990, the 
veteran reported having constant low back pain from an injury 
4-to-5 years earlier.  The veteran denied a history of 
radiating pain, tingling and numbness.  Examination of the 
back revealed tenderness over the lumbosacral spine.  There 
was severe restriction of movement of the thoracolumbar spine 
with forward flexion performed only to about 20 degrees.  
Backward extension was about 20-to-30 degrees.  Lateroflexion 
and rotation were about 20 degrees and associated with pain 
and paravertebral muscle spasm.  Straight leg raise testing 
was to about 20-to-30 degrees on the left side and to about 
30-to-40 degrees on the right side and caused pain in the 
lower back.  The examiner stated the veteran's gait was 
unremarkable, and toe walking and heel walking, although 
performed slowly, disclosed no gross abnormalities.  Both the 
patellar and Achilles tendon reflexes were 2+, bilaterally, 
and symmetrical.  X-ray examination of the lumbar spine 
showed a minimal wedging deformity of L4 with sclerosis of 
the inferior margin, possibly due to old trauma.  The 
intervertebral disc space between L5-S1 was narrowed, but the 
lordotic curve was preserved.  There was mild 
dextroscoliosis.  The examiner's diagnoses included mild 
degenerative disc disease of L5-S1 and wedging deformity of 
L4 with sclerosis probably due to an old injury.  

Based on these medical findings, the RO granted service 
connection and assigned a 20 percent rating, effective August 
8, 1990.

The evidence includes VA clinical records dated from 1990 to 
1992.  These show examination and treatment primarily for 
disabilities not at issue.  During VA hospitalization in May 
1991 for chest pain, headaches and back pain, the veteran 
complained of pain radiating into the left lower extremity.  
There was tenderness on tapping over the lower lumbar spine.  
Motor and sensory examination was grossly normal.  The 
veteran was using crutches to walk due to low back pain, but 
neurological and musculoskeletal examinations were within 
normal limits.  The following day the veteran related a 
history of low back pain since 1987 or 1988.  Examination of 
the muscles and joints showed no abnormalities, there was no 
edema and coordination was normal, despite the fact that the 
veteran walked slowly with one crutch.  Spinal configuration 
was within normal limits although the examiner noted that the 
veteran held his spine in a slightly stiff position.  
Again, there was tenderness on tapping over the lower lumbar 
spine.  Neurological examination showed the reflexes were 
equal and active and plantar response was within normal 
limits.  The provisional diagnoses included chest pain, which 
was probably musculoskeletal in origin, and chronic low back 
pain, for which the etiology was not established.  The 
examiner referred the veteran for a x-ray examination.  The 
veteran reported improvement in back symptoms two days later.  
The x-ray examination showed the pedicles and vertebrae were 
intact, the intervertebral disc spaces between L4-S1 were 
narrowed and there was sclerosis at L4 and L5 secondary to 
spondylitic changes.  There was a mild scoliosis, which the 
examiner reported was either due to spasm or positioning.  On 
May 9th, the veteran had no complaints and was in no acute 
distress.  The following day the veteran left the hospital.  
The veteran failed to report for follow-up orthopedic 
examinations in August, September and October 1991, and the 
examiner stated that there was no reason for a surgical 
clinic appointment.  In January and February 1992, the 
veteran was examined for headache symptoms.  He mentioned 
back pain but stated that he had been taking Flexeril for 
back and leg cramps, which had been effective.

On VA orthopedic examination in August 1994, the veteran 
reported a history of nonradiating chronic low back pain that 
began in 1985 when performing physical training exercises in 
service.  The veteran related that he could no longer perform 
any strenuous physical training or running on hard surfaces, 
and that the pain was aggravated by sitting for prolonged 
periods of time or by getting up after he had been lying 
down.  He also stated that bending over was painful.  The 
veteran stated that he was unable to bend over to put on 
socks or shoes normally and that he could not walk on his 
toes or heels.  The veteran denied radiating pain but 
described muscle spasm symptoms in his thighs and upper 
extremities.  The examiner referred to the findings shown on 
x-ray examination in August 1990.  On physical examination, 
posture and gait were normal.  The veteran complained of pain 
with palpation over the lumbar spine, but the examiner stated 
that "[n]o paraspinous muscle spasm is evident."  The 
lumbar spine flexed forward to 80 degrees, extended backward 
to 20 degrees, flexed laterally to 30 degrees, and rotated 35 
degrees to the right and to the left.  The veteran stated 
that there was pain on motion of the lumbar spine beyond 
these limits.  There was no muscle atrophy or edema evident 
at either lower extremity.  There was normal strength and 
normal pedal pulses in both lower extremities.  Patella 
reflexes were brisk and equal, three-to-four plus, 
bilaterally.  Achilles tendon reflexes were brisk, four plus 
and equal, bilaterally.  When the veteran was seated at the 
end of the examining table, straight leg raising to 90 
degrees, bilaterally, was normal and without evidence of any 
sciatic pain.  When the veteran was placed in a supine 
position on the examining table, he resisted efforts to flex 
the hips or knees by stating that the motion was painful.  
The lower extremities measured 35 inches in length and were 
equal, bilaterally.  The circumference of the thighs, 
measured at 6 centimeters proximal to the superior poles of 
the patellae, were 18-3/4 inches, bilaterally.  The 
circumference of the calves was 14-1/2 inches, bilaterally.  
The examiner referred to the August 1994 x-ray examination as 
showing mild degenerative arthritic changes with anterior and 
lateral vertebral body spurring.  There was disc space 
narrowing at L4-L5, indicating degenerative disc disease.  
Computerized tomography (CT) of the lumbar spine revealed 
degenerative disc disease at L4-L5 and L5-S1, and spinal 
stenosis at L4- L5; however, there was no evidence of disc 
herniation.  The impressions included chronic low back pain 
syndrome, mild degenerative arthritis of the lumbar spine, 
degenerative disc disease of L4-L5 and L5-S1 (4th and 5th 
lumbar and 5th lumbar and 1st sacral discs), and spinal 
stenosis of L4-L5 (4th and 5th lumbar discs).  


Analysis

The veteran is properly rated on the basis of limitation of 
motion of the lumbar spine since the x-ray findings in this 
case show degenerative arthritic changes, which the evidence 
indicates is the result of trauma during active service.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 
persuasive medical evidence in this case consists of the 
August 1994 VA medical findings, which do not show more than 
moderate limitation, including any additional limitation due 
to pain or other pathology.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The August 1994 VA orthopedic examination shows the veteran 
was able to forward flex to 80 degrees, extended backward to 
20 degrees, flex laterally to 30 degrees, and rotate 35 
degrees to the right and to the left, without evidence that 
these motions were impaired due to pain or other symptoms.  
In fact, the veteran stated that he only experienced pain on 
motion of the lumbar spine beyond these limits.  While the 
veteran stated that he could not walk on his toes or heels, 
the examiner specifically noted that the veteran's gait was 
normal.  The veteran also complained of pain with palpation 
over the lumbar spine, but the examiner stated that "[n]o 
paraspinous muscle spasm is evident."  In addition, medical 
examination showed no muscle atrophy or edema in either lower 
extremity, or significant impairment of Achilles tendon or 
patellar reflex action.  The examiner also stated that the 
veteran could straight leg raise to 90 degrees, bilaterally, 
without any sciatic pain.  There was also normal strength in 
both lower extremities.  The veteran's statements of 
significant functional impairment, including his inability 
to bend over or to put on socks or shoes normally, are not 
consistent with these objective medical findings.  
Consequently, his statements are not entitled to significant 
probative value in assessing the degree of functional loss 
due to pain or other pathology.  

While the VA general medical examiner in August 1990 
described the veteran as having severe restriction of 
movement of the thoracolumbar spine with forward flexion of 
20 degrees, backward extension of 20-to-30 degrees and 
lateroflexion and rotation of 20 degrees associated with pain 
and paravertebral muscle spasm, the remaining examination 
findings did not show that this resulted in severe limitation 
of function.  The veteran's gait was unremarkable and toe 
walking and heel walking, although performed slowly, 
disclosed no gross abnormalities.  In fact, that examiner 
characterized the veteran's degenerative disc disease of L5-
S1 as mild.  In addition, subsequent medical evidence shows 
the veteran's back symptoms, including range of motion, 
improved with medication.  While veteran was using crutches 
to walk due to low back pain during the May 1991 VA 
hospitalization, motor and sensory examinations were grossly 
normal, and neurological and musculoskeletal examinations 
were within normal limits.  Despite the fact that the veteran 
walked slowly with one crutch, physical examination of the 
muscles and joints showed no abnormalities, there was no 
edema and coordination was normal.  On May 9th, the veteran 
had no complaints and was in no acute distress.  The 
following day the veteran left the hospital and failed to 
report for follow-up orthopedic examinations in August, 
September and October 1991.  That examiner commented that 
there was no reason for a surgical clinic appointment.  In 
fact, in February 1992 during examination for headache 
symptoms, the veteran stated that he had been taking Flexeril 
for back and leg cramps, which had been effective in 
alleviating his symptoms.  This is supported by the August 
1994 range of motion studies showing good lumbar motion 
without evidence of pain.  The Board also notes that the 
service medical examination findings do not support the 
veteran's claim of severe limitation of motion of the lumber 
spine, including that which is due to functional loss caused 
by pain or other pathology.  In February 1987, the veteran 
complained of low back pain but he denied paresthesia, 
hyperesthesia and radiating pain.  Physical examination of 
the spine was normal and there was normal range of motion.  
The veteran performed the remaining physical testing without 
difficulty and these findings do not show that he had 
significant difficulty performing these movements secondary 
to pain.  Physical examination of the spine, musculoskeletal 
and neurologic systems was normal in June 1987 and the 
veteran specifically denied recurrent back pain at that time.  
The veteran complained of low back stiffness in January 1988, 
but he reported that this occurred only when performing 
strenuous physical activity, and he denied numbness, tingling 
and paresthesia.  In September 1989, the neurologic and motor 
strength examinations were also normal.  

For these reasons, the Board finds that the evidence does not 
establish entitlement to a higher rating on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292.  

The persuasive evidence does not establish entitlement to a 
higher rating for chronic lumbosacral strain.  While the 
August 1990 examination showed forward flexion performed only 
to about 20 degrees, the August 1994 findings showed forward 
flexion of the lumbar spine to 80 degrees.  The latter 
findings are more probative for the same reasons listed 
above.  They demonstrate that the veteran does not have 
marked limitation of forward bending in the standing 
position.  The entire medical findings also do not show 
listing of the whole spine to the opposite side.  In fact, x-
ray examination of the lumbar spine showed the lordotic curve 
was preserved in August 1990.  In May 1991 the medical 
examiner stated that the spinal configuration was within 
normal limits, even though the veteran held his spine in a 
slightly stiff position.  While the August 1990 and August 
1994 diagnostic findings showed mild degenerative arthritic 
changes with anterior and lateral vertebral body spurring and 
narrowing of the intervertebral disc space between L5-S1, 
these medical findings do not show abnormal mobility on 
forced motion.  The examiners described the veteran's posture 
normal and gait as unremarkable.  The medical findings show 
muscle spasm in 1990 but not in 1994 even with extreme 
forward bending; this is consistent with intermittent muscle 
spasm.  For these reasons, the Board finds that a rating 
higher than 20 percent for lumbosacral strain is not 
established.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Finally, the evidence does not include a medical diagnosis 
that the veteran's back disorder causes intervertebral disc 
syndrome.  The medical examiners' diagnoses include: mild 
degenerative disc disease of L5-S1 and wedging deformity of 
L4 with sclerosis probably due to an old injury, narrowing of 
the intervertebral disc spaces between L4-S1, disc space 
narrowing at L4-L5, indicating degenerative disc disease, CT 
revealing degenerative disc disease at L4-L5 and L5-S1, and 
spinal stenosis at L4-L5; however, the probative medical 
evidence shows there is no evidence of disc herniation.  Both 
during and since active service the veteran has denied a 
history of paresthesia, hyperesthesia and radiating pain.  In 
August 1990, the veteran denied a history of radiating pain, 
tingling and numbness.  While the veteran complained of pain 
radiating into the left lower extremity during the May 1991 
VA hospitalization, motor and sensory examination was grossly 
normal and neurological and musculoskeletal examinations were 
within normal limits.  On VA orthopedic examination in August 
1994, the veteran reported a history of nonradiating chronic 
low back pain that began in 1985.  The veteran denied 
radiating pain but described muscle spasm symptoms in his 
thighs and upper extremities.  The examiner referred to the 
findings show on x-ray examination in August 1990, but stated 
that no paraspinous muscle spasm was evident.  In addition, 
the August 1994 VA medical examiner stated that there was no 
evidence of disc herniation.  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.  

For these reasons, the Board finds that a rating higher than 
20 percent for intervertebral disc syndrome is not 
established.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Board finds that a preponderance of the evidence shows 
that the veteran does not have residuals resulting from a 
vertebral fracture and it does not establish entitlement to a 
separate rating due to demonstrable deformity of L4 due to 
service-connected wedging.  

The service medical records do not include a diagnosis 
showing that the veteran sustained a fracture of L4 during 
active service.  X-ray examination of the lumbar spine 
performed in February 1987 was negative.  X-ray examination 
of the lumbosacral spine performed in July 1988 was also 
negative.  In fact, none of the post-service medical evidence 
shows that the veteran has residuals of a vertebral fracture.  

The veteran argues that an increased rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  The veteran 
maintains that he was diagnosed with a wedging deformity at 
L4 and, when rated by analogy under 38 C.F.R. § 4.20, he is 
entitled to an additional 10 percent rating for demonstrable 
deformity of a vertebral body.  

The Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5285 
is not applicable to the present case because the persuasive 
evidence does not show wedging deformity at L4, i.e., 
demonstrable deformity of a vertebral body.  The Board 
rejects the probative value of the August 1990 diagnosis of 
wedging deformity of L4 because it is not consistent with the 
remaining diagnostic studies performed prior and subsequent 
to August 1990.  X-ray examinations of the spine in February 
1987 and in July 1988 were negative.  These physicians did 
not diagnose an L4 wedging deformity.  

During the May 1991 VA hospitalization for chest and back 
pain, the examining physician felt the lower lumbar spine 
because the report shows that there was tenderness on tapping 
over the lower lumbar spine.  That physician stated that the 
spinal configuration was within normal limits.  The physician 
referred the veteran for a x-ray examination.  The x-ray 
examination showed the pedicles and vertebrae were intact, 
the intervertebral disc spaces between L4-S1 were narrowed 
and there was sclerosis at L4 and L5 secondary to spondylitic 
changes.  There was a mild scoliosis, which the examiner 
reported was either due to spasm or positioning.  The staff 
radiologist did not diagnose wedging at L4.  This is 
especially probative because the same VA physician who 
performed the August 1990 VA examination performed the May 
1991 x-ray examination.  It supports a finding that the 
physician changed his impression following further 
examination.  The physician who performed the August 1994 VA 
orthopedic examination also did not diagnose an L4 wedging 
deformity.  The physician referred to the August 1994 x-ray 
examination as showing mild degenerative arthritic changes 
with anterior and lateral vertebral body spurring and disc 
space narrowing at L4-L5, indicating degenerative disc 
disease.  That physician referred to the August 1994 CT of 
the lumbar spine as showing degenerative disc disease at L4-
L5 and L5-S1, and spinal stenosis at L4-L5, but no evidence 
of disc herniation.  The fact that this physician did not 
diagnose a wedging deformity of L4 is significant because the 
examination report shows that the physician was aware of the 
history of a minimal wedging deformity of L4 on x-ray 
examination in August 1990.  Despite that history, this 
physician did not diagnose a wedging deformity.  This 
physician had the benefit of both a x-ray examination and a 
CT of the lumbar spine in reaching the diagnoses.  
Consequently, the Board finds that an additional 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5285 is not 
applicable to the present case because a preponderance of the 
evidence shows that the veteran does not have a demonstrable 
deformity of a vertebral body.  

For all the reasons cited herein, the Board finds that the 
evidence does not raise a question as to which of two 
evaluations shall be applied under any of the applicable 
diagnostic codes because the disability picture does not more 
nearly approximate the criteria required for a higher rating.  
38 C.F.R. § 4.7.  

The Board also finds that the evidence is not evenly balanced 
and the criteria for a disability rating in excess of 20 
percent for degenerative disc disease of L5-S1 with wedging 
of L4 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5285, 5292, 5293, 5295.  


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of L5-S1 with wedging of L4 is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

